 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN (CSBN 214150)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     PAUL JORGENSON,                                     Case No. 1:17-cv-00817-LJO-EPG (PC)
11
                                 Plaintiff,              ORDER GRANTING UNITED
12                                                       STATES’ EX PARTE REQUEST FOR
     v.                                                  AN EXTENSION OF TIME TO
13                                                       PROVIDE INITIAL DISCLOSURES
     UNITED STATES OF AMERICA, et al.,
14                                                       ORDER EXTENDING DEADLINE
                                 Defendants.             FOR FILING SCHEDULING
15                                                       CONFERENCE STATEMENTS
16

17           Given the lapse in appropriations and partial shutdown of the government, IT IS ORDERED

18 that the United States’ ex parte request for a 45-day extension of time to provide Initial Disclosures

19 is GRANTED. All parties have up to and including March 4, 2019, to provide their Initial
20 Disclosures.

21           As the Court is extending the deadline for providing Initial Disclosures, IT IS FURTHER

22 ORDERED that all parties have up to and including March 13, 2019, to file and serve their

23 scheduling conference statements.

24
     IT IS SO ORDERED.
25
26        Dated:   January 22, 2019                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
27

28

29   ORDER RE U.S. EX PARTE REQUEST FOR EXTENSION OF TIME                                      1

30
